Citation Nr: 1826640	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-12 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for depression.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for frostbite of the right hand.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for frostbite of the left hand.

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for frostbite of the right foot.

5.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for frostbite of the left foot.

6.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for epistaxis.

7.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability.

8.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.

9.  Entitlement to service connection for frostbite of the right hand.

10.  Entitlement to service connection for frostbite of the left hand.

11.  Entitlement to service connection for frostbite of the right foot.

12.  Entitlement to service connection for frostbite of the left.

13.  Entitlement to service connection for a low back disability.

14.  Entitlement to service connection for epistaxis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel







INTRODUCTION

The Veteran served on active duty from September 1973 to February 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Although the Veteran initially requested a Board hearing on this appeal, he withdrew that request in a letter dated May 2014.

The Board notes that the Veteran has perfected an appeal of the issues of service connection for conjunctivitis and residuals of eye laceration, as well as a claim for nonservice-connected pension.  See June 2014 Statement of the Case.  However, as the Veteran has requested a Board hearing with respect to that appeal, and such a hearing has not yet been conducted, those matters are not ripe for appellate review at this time.  See July 2014 VA Form 9.

As will be discussed below, the Board is reopening the Veteran's claim for service connection for depression.  The Board has broadened the reopened claim consistent with the holding in Clemons v. Shinseki, 23 Vet. App. 1, 4-6, 8 (2009), to include all acquired psychiatric disorders.
  
The issues of service connection for frostbite of the hands and feet, a low back disability and epistaxis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 2008 rating decision, the RO denied entitlement to service connection for frostbite of the bilateral hands and feet, depression, and a low back disability, and also denied the Veteran's application to reopen his previously denied claim for service connection for epistaxis.

2.  The evidence received more than one year since the July 2008 rating decision relates to unestablished facts necessary to substantiate the claim of service connection for frostbite of the bilateral hands and feet, depression, a low back disability, and epistaxis.

3.  The preponderance of the evidence is against a finding that the Veteran has a current mental health disability for which service connection can be established.


CONCLUSIONS OF LAW

1.  The RO's July 2008 rating decision is final.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. §§ 3.156(b), 20.1103 (2017).

2.  New and material evidence has been received to reopen the previously denied claim for entitlement to service connection for frostbite of the bilateral hands and feet, depression, a low back disability, and epistaxis.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  The criteria for entitlement to service connection for an acquired psychiatric disorder, to include depression, have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Merits

I.  New and Material Evidence

By way of background, service connection for epistaxis was denied in a November 1983 rating decision.  The Veteran did not appeal this decision and no new and material evidence was received within a year of that decision.  As such, it became final.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

In August 2007, the Veteran filed an application to reopen the claim for service connection for epistaxis, along with claims for service connection for frostbite of the bilateral lower and upper extremities, a low back disability and depression.

In July 2008, the RO denied the application to reopen the claim for service connection for epistaxis and denied service connection for frostbite of the bilateral upper and lower extremities, depression and a low back disability.  The Veteran did not appeal this decision and no new and material evidence was received within one year of this decision.  As such, it became final.  Bond, 659 F.3d at 1367-68.

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  Under 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118. Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

In the July 2008 rating decision, the application to reopen the claim for service connection for epistaxis was denied as the Veteran failed to report for a VA examination and there was no evidence relating the disability to service.  Service connection for the other disabilities (frostbite, depression, and a low back disability) was denied as there was no evidence that any such disability occurred in or was otherwise related to service.

Regarding the claims for service connection for depression and a low back disability, the Veteran was afforded VA examinations concerning those disabilities in October 2013.  Further, with respect to the claimed epistaxis, the Veteran was scheduled for a VA examination, but that examination was cancelled due to the Veteran's failure to attend the scheduled examination (as will be discussed in greater detail below, the Veteran provided good cause for his failure to attend).  The RO considered the new evidence of record sufficient to trigger VA's duty to assist, following the instant application to reopen.  See Shade, 24 Vet. App. at 118.

As regards the claims for frostbite of the extremities, a July 2013 VA treatment record notes that the Veteran has complained of chronic numbness and arthralgia of the extremities since the 1970s, when he purported to have experienced frostbite.  This is some evidence of a possible relationship between the claimed disabilities and service.

Based on the foregoing, the Board finds that the evidence that has been added to the Veteran's claims file since the July 2008 rating decision is new in that it had not been previously submitted.  As discussed above, this new evidence relates to unestablished facts necessary to substantiate the claims for service connection.  Accordingly, the Board finds that because this evidence addresses elements of the Veteran's claims that were not present in July 2008, the evidence is considered to be material.  This new evidence, when considered by itself or in conjunction with the evidence previously of record, relates to unestablished facts necessary to substantiate the Veteran's claims and is not cumulative or redundant in nature.  Therefore, the evidence is considered to be both new and material and the reopening of the claims is warranted.

II.  Service Connection

At the outset, the Board notes that as the RO considered the claim for service connection for depression on the merits in the February 2014 Statement of the Case, there is no prejudice to the Veteran by proceeding with a decision on the merits.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C. § 1131; 38 C.F.R. § 3.303.  Thus, a necessary element for establishing any claim for entitlement to service connection is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (Board erred in failing to address pre-claim evidence in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency).

Regarding a current disability, the Veteran was afforded a VA mental health examination in October 2013.  After a thorough examination, the examiner diagnosed the Veteran with substance abuse.  No other diagnoses were made by the VA examiner.

As regards substance abuse, direct service connection for disability resulting from a claimant's own drug or alcohol abuse is precluded for all VA benefit claims filed after October 31, 1990.  See VAOPGCPREC 7-99; VAOPGCPREC 2-98.  Although service connection for substance abuse and dependence may be granted on a secondary basis, Allen v. Principi, 237 F.3d. 1368 (Fed. Cir. 2001), in this case there is no evidence, lay or medical, associating substance abuse with a service-connected disability, or any disability for which a claim for service connection is pending.

A review of the Veteran's treatment records reveals no other mental health diagnoses.  While there are several depression screens of record, which were both positive and negative, none of the treatment records reveal any diagnoses of any mental health disorders.

There is no other medical evidence related to the Veteran's purported mental health disability.  The Veteran is competent to assert that he experiences depression and other mental health symptoms.  However, he has not been shown to be competent to diagnose mental health disorders-complex medical conditions.  Clemons, 23 Vet. App. at 6 ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").  To the extent that the Veteran is competent to diagnose a mental health disorder, the Board finds that the detailed findings from the October 2013 VA examination-which showed that the Veteran did not have a mental health disorder other than substance abuse-are of far greater probative weight than the statements of the Veteran.

The Board notes that a "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect."  38 U.S.C. § 1701(1); Allen, 7 Vet. App. at 444-45 (1995) (applying definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities").  In addition, what constitutes a claim cannot be limited by a lay veteran's assertion of his or her condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons, 23 Vet. App. at 4-5.  Here, however, even despite the expansion of the claim pursuant to Clemons, the weight of the evidence is against a finding that the Veteran has been diagnosed with a mental health disorder other than substance abuse, for which direct service connection is not possible as a matter of law.  Moreover, even if symptoms such as depression could constitute disability, service connection would be warranted only if it were demonstrated that the symptoms caused impairment and were due to disease or injury in service.  Saunders v. Wilkie, No. 2017-1466, 2018 U.S. App. Lexis 8467 (Fed. Cir. April 3, 2018); Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-1362 (Fed. Cir. 2001).  As any psychiatric symptoms have not been shown to be due to disease or injury, it follows that they are not due to disease or injury in service.

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for an acquired psychiatric disorder, to include depression.  The benefit of the doubt doctrine is therefore not for application, and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The application to reopen the claim for service connection for depression is granted.

The application to reopen the claim for service connection for frostbite of the right hand is granted.

The application to reopen the claim for service connection for frostbite of the left hand is granted.

The application to reopen the claim for service connection for frostbite of the right foot is granted.

The application to reopen the claim for service connection for frostbite of the left hand is granted.

The application to reopen the claim for service connection for a low back disability is granted.

The application to reopen the claim for service connection for epistaxis is granted.

Service connection for an acquired psychiatric disorder, to include depression, is denied.
REMAND

Epistaxis

As noted above, the Veteran was scheduled for a VA examination to determine the nature and etiology of any epistaxis, but he failed to report for the scheduled examination.  However, in his June 2012 Notice of Disagreement, the Veteran explained that he missed his scheduled examination due to homelessness and incarceration.  The Board finds this is good cause for the missed examination.  See 38 C.F.R. § 3.655(a).  As the AOJ made no apparent effort to reschedule the examination after the good cause was offered, remand is required to attempt to schedule the Veteran for a VA examination detailing the nature and etiology of any epistaxis.

Frostbite of the Hands and Feet

As described above, the Veteran has reported chronic arthralgia in the extremities due to a purported frostbite experienced during service.  See July 2013 VA Treatment Record.  That evidence is sufficient to trigger VA's duty to afford the Veteran a VA examination detailing the nature and etiology of any hand or foot disability related to the claimed frostbite.   McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Low Back Disability

Regarding a low back disability, the Veteran was afforded a VA examination in October 2013.  There, he was diagnosed with degenerative lumbar spine disease.  However, the examiner offered no opinion as to the etiology of the Veteran's diagnosed low back disability.  Given the lack of any etiological opinion in conjunction with the October 2013 VA examination, remand is required to ensure that the examination fulfills VA's duty to assist.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of any epistaxis.  The Veteran's VA claims folder should be made available to the examiner for review in conjunction with the examination.

The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that any epistaxis (diagnosed since approximately since May 2011) has its onset in service or is otherwise related to service.

In addressing this question, the examiner must specifically comment on the February 1974 service treatment records noting epistaxis and nosebleeds.

The examiner must provide a complete rationale for any opinion set forth.  In addressing this matter the examiner should address the pertinent evidence in the service treatment records, post service medical records and examinations, as well as the lay evidence provided by the Veteran.

2.  Schedule the Veteran for a VA examination to determine the etiology of any frostbite-related disabilities of the hands and feet.  The Veteran's VA claims folder should be made available to the examiner for review in conjunction with the examination.

The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that any disability of the hands or feet has its onset in service or is otherwise related to service.

In addressing this question, the examiner must specifically comment on the Veteran's complaints of arthralgia in the extremities since service and his assertion of experiencing frostbite during service.

The examiner must provide a complete rationale for any opinion set forth.  In addressing this matter the examiner should address the pertinent evidence in the service treatment records, post service medical records and examinations, as well as the lay evidence provided by the Veteran.

3.  Request an opinion as to the etiology of the Veteran's low back disability from an appropriate VA clinician.

The Veteran's VA claims folder should be made available to the clinician for review in conjunction with the examination.

The clinician should address the following with respect to diagnosed degenerative lumbar spine disease:

Whether it is at least as likely as not (at least a 50 percent probability) that any diagnosed disability had its onset during service or is otherwise related to service.

The examiner must provide a complete rationale for any opinion set forth.  In addressing this matter the examiner should address the pertinent evidence in the service treatment records, post service medical records and examinations, as well as the lay evidence provided by the Veteran.

4.  After completing the above and any other development deemed necessary, readjudicate the claims remaining on appeal. If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case and afforded an appropriate time period for response before returning to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


